DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendment filed 04/1/2021 has been entered. Claims 1-12 remain pending in the application. 

Claim Objections
Claim 3 is objected to because of the following informalities:
Claim 3 line 5 reads “interlocking input”, --interlocking the input-- is suggested.
Appropriate correction is required.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-10 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Simpson (US 6059661 A) in view of Winslow (US 20160222734 A1) and Yeh (US 20130333505 A1).
Regarding claim 1, Simpson discloses a method for rotating a component of a drill string relative to other components of the drill string in an underground bore (see Abstract, wherein [a] rotary shaft assembly including a mechanism by which one part of the shaft rotates about a rotation axis which is controllably deviated from the rotation axis of the other part of the shaft…[t]he assembly includes remote control of direction and deviation and is particularly applicable to drilling of deviated wells), the drill string including a driveshaft (see Fig. 2A, 132), comprising the steps of: a) providing a rotary steerable motor system (RSS) (100) that includes an RSS housing (112) rotatable relative to the drill string (see column 4 lines 65-66, wherein the support 112 can be rotated relative to the now-fixed support 150),  and a harmonic gear drive (see Fig. 2D, 162), the harmonic gear drive comprising: an input shaft (178, 180, 182 have a shaft structure and can be considered a shaft either individually or in combination), the driveshaft passing through the input shaft (see Fig. 2D, wherein 132 passes through 178, 180, 182); a wave generator (see Fig. 3, 176) mechanically coupled to the input shaft (see Fig. 2D), a flex spline (174), the flex spline being tubular and including external teeth (see column 5 lines 26-27, wherein flexspline annulus 174 having external teeth), the flex spline positioned about the wave generator (see Fig. 2D); a fixed spline (164), the fixed spline including a first number of internal teeth (see column 5 lines 20-21, wherein [a]n internally-toothed spline ring 164); and an output spline (168), the output spline including a second number of internal teeth (see column 5 lines 20-21, wherein [a]n internally-toothed spline ring 168), the second number of internal teeth being different from the first number of internal teeth (see column 5 lines 24-25, wherein [t]he internally-toothed spline rings 164 and 168 have slightly different numbers of teeth), the output spline being mechanically coupled to the RSS housing (via 170); and the flex spline being elastically deformed by the wave generator such that at least one tooth of the flex spline engages the internal teeth of the fixed spline and the output spline (see column 5 lines 24-28, wherein [t]he internally-toothed spline rings 164 and 168 have slightly different numbers of teeth, and are simultaneously engaged by a common flexspline annulus 174 having external teeth which mesh with the internal teeth in the rings 164 and 168); and b) rotating the input shaft so as to rotate the wave generator within the flex spline such that engagement of the flex spline with the internal teeth of the fixed spline and the internal teeth of the output spline causes the output spline to rotate relative to the fixed spline; whereby the RSS housing rotates relative to the drill string at a rate determined by the ratio of the first number to the second number (see column 5 lines 28-34, wherein [t]he flexspine annulus 174 is rotated around the inside of the spline rings 164 and 168 by means of a wave generator 176 in the form of an eccentric rotated around the common axis of the gearbox 162. By known techniques this causes rotation of the spline ring 168 (and hence of the support 112) relative to the spline ring 164 (and hence to the support 150). Simpson fails to disclose a motor comprising a stator and a rotor. However, Winslow teaches a motor comprising a stator and a rotor (see Fig. 1 and 3, and the input shaft (Simpson, 178, 180, 182) mechanically coupled to the rotor (Winslow, rotor 26; via Simpson, driveshaft 132). Simpson in view of Winslow fail to disclose the wave generator having a diameter that varies and includes a largest diameter, the portion of the wave generator having the largest diameter defining a major diameter of the wave generator. However, Yeh teaches the wave generator (13) having a diameter that varies and includes a largest diameter (see paragraph [0029], wherein the wave generator 13…is an oval), the portion of the wave generator having the largest diameter defining a major diameter of the wave generator (inherent in an oval shape). It would have been obvious to one having ordinary skill in the art as of the effective filing date to modify the wave generator of Simpson to be an oval, as taught by Yeh, so that the external gear on the two ends of the long axis of the oval are further pushed to be completely engaged with the internal gear of the circular spline A, whereas the external gear near the two ends of the short axis are completely disengaged with the internal gear of the circular spline. In other words, to operate the harmonic gear as intended. Additionally, the substitution of art recognized equivalents known for the same purpose is prima face obvious. In this instance, replacing an eccentric wave generator with an oval generator does not change the operation of the device. As a result of the combination, the following limitations would necessarily result: the internal teeth of the fixed spline engaging the external teeth of the flex spline that are aligned with the major diameter of the wave generator (see column 5 lines 24-28, wherein [t]he internally-toothed spline rings 164 and 168 have slightly different numbers of teeth, and are simultaneously engaged by a common flexspline annulus 174 having external teeth which mesh with the internal teeth in the rings 164 and 168); and the internal teeth of the output spline engaging the external teeth of the flex spline that are aligned with the major diameter of the wave generator (see column 5 lines 24-28, wherein [t]he internally-toothed spline rings 164 and 168 have slightly different numbers of teeth, and are simultaneously engaged by a common flexspline annulus 174 having external teeth which mesh with the internal teeth in the rings 164 and 168).         
rotating the input shaft (Simpson, 178, 180, 182) with the motor (Winslow, a power section 22 (e.g., a positive displacement mud motor) that includes a stator 24 and a rotor 26; via Simpson, driveshaft 132).     
Regarding claim 3, the combination of claim 1 elsewhere above would necessarily result in the following limitations: the input shaft (Simpson, 178, 180, 182) is coupled to an output shaft of the motor (Winslow, 20; or Simpson 132) by a transmission coupling (178) that comprises a castellation formed on the input shaft, wherein  the castellation is positioned to interlock with the output shaft, and the method further comprises interlocking the input shaft to the output shaft (178 is disclosed as an Oldham coupling, which inherently comprises castellations).   
Regarding claim 4, Simpson discloses the input shaft (132), wave generator (176), flex spline (174), fixed spline (164), and output spline (168) are generally tubular and have a central bore formed therethrough (see Fig. 3).   
Regarding claim 5, the combination of claim 1 elsewhere above would necessarily result in the following limitations: the wave generator (Yeh, 13) is generally elliptical in cross section (Yeh, paragraph [0029], wherein the wave generator 13…is an oval).   
Regarding claim 6, Simpson discloses the harmonic gear drive further comprises a bearing (see Fig. 3) between the wave generator (176) and the flex spline (174); whereby friction between the wave generator and the flex spline is reduced (see Fig. 3). Simpson fails to disclose a needle bearing. The Examiner previously took Official Notice (see Non-Final Rejection mailed 01/19/2021) that it is well known in the art substitute needle bearings for ball bearings, since the substitution of art recognized equivalents known for the same purpose is prima face obvious; since one of ordinary skill in the art would have known that needle bearings have a greater surface area in contact with the races so they can support a greater load; and they are also thinner, so they require less clearance between the axle and the surrounding structure. Applicant’s subsequent response did not adequately traverse the Official Notice by specifically pointing out why the noticed fact was not considered to be common knowledge or well-known in the art. Accordingly, the common knowledge or well-known in the art statement is taken to be admitted   
Regarding claim 7, Simpson discloses the harmonic gear drive (162) further comprises an output sub (170) that mechanically couples the output spline (168) to the RSS housing (112).   
Regarding claim 8, the combination of claim 1 elsewhere above would necessarily result in the following limitations: the motor is a mud motor or electric motor (see Fig. 3, and see paragraph [0020], wherein 20 may include a power section 22 (e.g., a positive displacement mud motor) that includes a stator 24 and a rotor 26).  
Regarding claim 9, Simpson fails to disclose the input shaft is formed as part of the rotor. The Examiner previously took Official Notice (see Non-Final Rejection mailed 01/19/2021) that it is well known in the art to integrally form the input shaft and the rotor as a single element, since it has been held that the use of a one piece construction instead of a structure comprising multiple pieces would be a matter of obvious engineering choice; and one having ordinary skill in the art would have known that one piece construction in simpler and more cost effective than multiple piece construction. Applicant’s subsequent response did not adequately traverse the Official Notice by specifically pointing out why the noticed fact was not considered to be common knowledge or well-known in the art. Accordingly, the common knowledge or well-known in the art statement is taken to be admitted prior art.  See MPEP 2144.03C, 37 CFR 1.111(b), Chevenard, 139 F.2d at 713, 60 USPQ at 241 and In re Ahlert, 424 F.2d 1088, 1091, 165 USPQ 418, 429 (CCPA 1970).  
Regarding claim 10, the combination of claim 1 elsewhere above would necessarily result in the following limitations: the motor (Winslow, power section 22 (e.g., a positive displacement mud motor) that includes a stator 24 and a rotor 26) includes a motor housing (Simpson, 150) and wherein the harmonic gear drive (Simpson, 162) further comprises a fixed sub (166) that mechanically couples the fixed spline to the motor housing (Simpson, Fig. 2D).  
Regarding claim 12, Simpson discloses the wave generator (176) is an eccentric cam (see Fig. 3, and see column 5 lines 30-31, wherein a wave generator 176 in the form of an eccentric).

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Simpson (US 6059661 A) in view of Winslow (US 20160222734 A1), Yeh (US 20130333505 A1) and Oishi (US 9822864 B2).
Regarding claim 11, Simpson fails to disclose a difference between the first number of teeth and the second number of teeth is between 1 and 10. However, Oishi teaches a difference between the first number of teeth and the second number of teeth is between 1 and 10 (see column 3 lines 61-63, wherein the number of teeth of the rotary internal gear 11 is smaller than that of the stationary internal gear 3 by three). It would have been obvious to one having ordinary skill in the art as of the effective filing date to modify Yeh with a difference between the first number of teeth and the second number of teeth, as taught by Oishi, to generate relative rotation between both internal gears (see Abstract, wherein there is generated a relative rotation between both internal gears in accordance with the difference in number of teeth between the first internal gear and the second internal gear).

Response to Arguments
Applicant's arguments filed 04/18/2021 have been fully considered but they are not persuasive. Regarding Applicant’s arguments that Simpson fails to disclose a rotary steerable system, the Examiner respectfully disagrees. More specifically, Applicant argues that “As understood in the art, rotary steerable systems are downhole tools included as part of a drill string that steer the direction of drilling a wellbore while the drill string is rotated. Importantly, a rotary steerable system must steer the direction of drilling a wellbore while the well is being drilled”. 
MPEP 2111 states that “claims must be given their broadest reasonable interpretation in light of the specification”. Paragraph [0023] of Applicant’s disclosure reads “In some embodiments, harmonic gear drive 100 may be used in rotary steerable system (RSS) 300, depicted schematically in FIG 4. RSS 300 may include RSS housing 301 and other components as understood in the art”. Applicant provides no special definition for a rotary steerable system, and therefore must be given its broadest reasonable interpretation. Wikipedia defines a rotary steerable system (RSS) as a form of drilling technology used in directional drilling, which commands are transmitted from the surface to which the tool responds, and gradually steers into the desired direction. In other words, a tool designed to drill directionally with 
Applicant’s definition of a rotary steerable system is partially consistent with its broadest reasonable interpretation, however, Applicant has added a specific limitation which is not consistent with its broadest reasonable interpretation. Applicant states that a rotary steerable system must steer the direction of drilling a wellbore while the well is being drilled. Applicant has not provided any evidence, either in the specification or other source, to support this requirement for a rotary steerable system. As such, Applicant has attempted to import limitations into the claims.
Figures 1A and 1B of Simpson are disclosed as an embodiment to illustrate the principles of the invention. Simpson discloses input shaft 32 with shaft supports 12 and 14. During operation, rotation of the input shaft 32 is used to rotate support shafts 12 and 14 to change the deviation, or steer the shaft. Column 4 lines 12-17 of Simpson read “It should be noted that in normal use of the assembly 10, the shaft supports 12 and 14 will undergo intentional rotation only during changes in deviation and/or direction, and the shaft supports 12 and 14 will be static (except for possible longitudinal movement) whereas the shaft 32 will undergo sustained rotation”. From the disclosure of Simpson, it is clear that shaft 32 continuously rotates, and supports 12 and 14 undergo intentional rotation to change direction of the shaft. Therefore, given its broadest reasonable interpretation, Simpson discloses a rotary steering system. More specifically, Simpson discloses “a tool designed to drill directionally with continuous rotation from the surface”. 
Regarding Applicant’s arguments that Winslow is not properly combinable with Simpson because Winslow discloses a mud motor, the Examiner respectfully disagrees. Paragraph [0012] of Winslow reads “The drill string 20 may include a power section 22 (e.g., a positive displacement mud motor) that includes a stator 24 and a rotor 26 that are rotated and transfer torque down the borehole to a drill bit 50 or other downhole equipment.” One having ordinary skill in the art would recognize that Winslow discloses a motor comprising a stator and a rotor. Winslow also states that a positive displacement mud motor is an example. Note: e.g. is the abbreviation for the Latin phrase exempli gratia, meaning “for example”. Since Winslow discloses a motor having a stator and rotor, and not specifically a mud motor, the combination of Winslow and Simpson is proper. 
.     

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH BROWN whose telephone number is (313)446-6568.  The examiner can normally be reached on Mon-Thurs: 8:00am - 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kelleher can be reached on 571-272-7753.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/JOSEPH BROWN/Primary Examiner, Art Unit 3658